DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because [Page. 21 lines 29-32] of the original specification mentions “The 30executable code may be stored in a transitory or non-transitory manner. Examples of computer readable mediums include memory devices, optical storage devices, integrated circuits, servers, online software, etc.”  However, the term ‘computer readable medium’ does not exclude transitory properties such as propagating signals, carrier waves, etc.  Therefore, the claim is 35 U.S.C. 101 patent ineligible.  Applicant is suggested to incorporate the term ‘non-transitory’ before computer readable medium, and cancel the terms ‘transitory’ and ‘non-transitory’ before the term data.

Allowable Subject Matter
Claims 1-14 allowed.
As to claims 1 and 14, Barenbrug suggests “a device and method (100) of generating a depth map for an image using monocular information, the method comprising: generating (110) a first depth map for the image (205), wherein the first depth map corresponds with an estimate of a global depth profile of a scene depicted in the image, generating (120) a second depth map for the image, wherein a depth value associated with a pixel in the second depth map is based on depth values in the first depth map within a region spatially proximate to the pixel and at least one of color and luminance values of the image within the region and generating (130) a third depth map for the image using depth values from the first depth map and the second depth map, the generating scaling a depth difference, such that a difference between a depth value of the third and first depth map is scaled compared to the corresponding difference between a depth value of the second and first depth map (Abstract).”  Barenbrug also suggests “several examples of depth maps of global depth profiles, which could be used for certain images. Here image 410 provides a gradient of foreground at the bottom to background at the top of the image, and Image 440 in turn shows a depth map for a global depth profile for a fisheye macro-shot, consisting of a circular gradient with a white center and darker rings towards the edge of the image. As a result the center of the image is nearest and the edges of the image are the farthest removed from the viewpoint from which the image was observed. Finally image 450 provides a depth map for a simple box like scene viewed frontally (Fig. 4, par. 0044-0045).”  
In addition, Liang suggests “Light field data is received or captured 701, for example from image capture apparatus at camera 101 or from a storage device. A splatting operation is performed 702 on the light field data, whereby regularly sampled (x,u) and (y,v) slices, 
Furthermore, Cowperthwaite suggests “Rather Man explicitly deforming each of the volume data elements as with fast -splatting, an interpolated result can be achieved between the vertices of each element of the triangular mesh, and enlargement of a horizontal ORT in a single slice of a volumetric data set by increasing the width of the shaping function. Furthermore the movement of the OOI is accomplished by the movement of the textured plane and the counter translation of the texture coordinates, maintaining the volume data position (par. 0238).”  However, none of the references mentioned the claimed performing an interpolation operation to obtain an image-adapted depth value of the image-adapted depth map for each pixel in the image, wherein the interpolation operation includes: based on the coordinate of the pixel in the coordinate system of the image, identifying adjacent bins in the image-adapted depth volume on the basis of the pixel contributing to corresponding bins of the sum-of-weighted-depth volume during the splatting operation, and applying an 
Claims 2-13 are inherited from independent claim 1, therefore are indicated as allowable subject matter by virtue of dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649